Exhibit 10.54

 

THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN

 

NOTICE OF RESTRICTED STOCK UNIT AWARD

 

You have been granted the number of restricted stock units indicated below by
Theravance, Inc. (the “Company”) on the following terms:

 

Name:                                     «Name»

 

Restricted Stock Unit Award Details:

 

Date of Grant:

«DateGrant»

Restricted Stock Units:

«TotalShares»

 

Each restricted stock unit (the “restricted stock unit”) represents the right to
receive one share of the Company’s Common Stock subject to the terms and
conditions contained in the Restricted Stock Unit Agreement (the “Agreement”).

 

Vesting Schedule:

 

Vesting is dependent upon continuous service as an employee or consultant of the
Company, a Parent, a Subsidiary or an Affiliate (“Service”) throughout the
vesting period.  The units will vest as follows:

 

You and the Company agree that your right to receive the units is granted under
and governed by the terms and conditions of the Plan and of the Agreement that
is attached to and made a part of this document.  Capitalized terms not defined
herein have the meaning ascribed to such terms in the Plan.

 

You agree that the Company may deliver by email all documents relating to the
Plan or this award (including, without limitation, prospectuses required by the
Securities and Exchange Commission) and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
annual reports and proxy statements).  You also agree that the Company may
deliver these documents by posting them on a web site maintained by the Company
or by a third party under contract with the Company.  If the Company posts these
documents on a web site, it will notify you by email.

 

You agree to cover the applicable withholding taxes as set forth more fully
herein.  In connection with your receipt of the restricted stock units, you are
simultaneously entering into a trading arrangement that complies with the
requirements of Rule 10b5-1(c)(1) under the Securities Exchange Act of 1934 (a
“10b5-1 Plan”).  As of the date of the Agreement, you are not aware of any
material nonpublic information concerning the Company or its securities, or, as
of the date any sales are effected pursuant to the 10b5-1 Plan, you will not
effect such sales on the basis of material nonpublic information about the
securities or the Company of which you were aware at the time you entered into
the Agreement.

 

--------------------------------------------------------------------------------


 

THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN:
RESTRICTED STOCK UNIT AGREEMENT

 

Payment for Shares

 

No payment is required for the restricted stock units you are receiving.

 

 

 

Nature of Units

 

Your units are bookkeeping entries. They represent only the Company’s unfunded
and unsecured promise to issue shares of Common Stock on a future date. As a
holder of units, you have no rights other than the rights of a general creditor
of the Company.

 

 

 

Settlement of Units

 

Each of your units will be settled when it vests (unless you and the Company
have agreed to a later settlement date pursuant to procedures that the Company
may prescribe at its discretion).

 

At the time of settlement, you will receive one share of the Company’s Common
Stock for each vested unit.

 

 

 

Vesting

 

The restricted stock units that you are receiving will vest as shown in the
Notice of Restricted Stock Unit Award.

 

In addition, the restricted stock units will vest in full if the Company is
subject to a Change in Control (as defined in the Plan) before your Service
terminates and you are subject to an Involuntary Termination (as defined below)
within 24 months after the Change in Control.

 

“Involuntary Termination” means a termination of your Service by reason of
(i) an involuntary dismissal or discharge by the Company (or Parent, Subsidiary
or Affiliate employing you) for reasons other than Cause or (ii) your voluntary
resignation following one of the following that is effected by the Company
without your consent (A) a change in your position with the Company (or the
Parent, Subsidiary or Affiliate employing you) which materially reduces your
level of responsibility, (B) a material reduction in your base compensation, or
(C) a relocation of your workplace by more than fifty miles from your workplace
immediately prior to the Change in Control that also materially increases your
one-way commute, provided that in either case a “separation from service” (as
defined in the regulations under Code Section 409A) occurs. In order for your
resignation under clause (ii) to constitute an “Involuntary Termination,” all of
the following requirements must be satisfied: (1) you must provide notice to the
Company of your intent to resign and assert an Involuntary Termination pursuant
to clause (ii) within 90 days of the initial existence of one or more of the
conditions set forth in subclauses (A) through (C), (2) the Company will have 30
days from the date of such notice to remedy the condition and, if it does so,
you may withdraw your resignation or resign without any vesting acceleration,
and (3)

 

--------------------------------------------------------------------------------


 

 

 

any termination of Service under clause (ii) must occur within two years of the
initial existence of one or more of the conditions set forth in subclauses
(A) through (C). Should the Company remedy the condition as set forth above and
then one or more of the conditions arises again within two years following the
occurrence of a Change in Control, you may assert clause (ii) again subject to
all of the conditions set forth herein.

 

“Cause” means (i) the unauthorized use or disclosure of the confidential
information or trade secrets of the Company, which use causes material harm to
the Company, (ii) conviction of a felony under the laws of the United States or
any state thereof, (iii) gross negligence or (iv) repeated failure to perform
lawful assigned duties for thirty days after receiving written notification from
the Board of Directors.

 

Nothwithstanding the foregoing, if you become eligible to participate in the
Company’s 2009 Change in Control Severance Plan (the “2009 Severance Plan”), the
vesting acceleration provisions in the 2009 Severance Plan shall apply instead
of those contained herein. In addition, the restricted stock units shall be
treated as “shares” for purposes of acceleration of vesting under the 2009
Severance Plan.

 

If the Company is subject to a Change in Control before your Service terminates,
the restricted stock units will vest in full if not assumed or replaced with a
new award as set forth in Section 10.1 of the Plan.No additional units vest
after your Service has terminated for any reason, except as set forth in the
2009 Severance Plan to the extent you are eligible for benefits thereunder. It
is intended that vesting in the restricted stock units is commensurate with a
full-time work schedule. For possible adjustments that may be made by the
Company, see the Section below entitled “Leaves of Absence and Part-Time Work.”

 

 

 

Forfeiture

 

If your Service terminates for any reason then your restricted stock units that
have not vested before the termination date and do not vest as a result of the
termination pursuant to this Agreement or as set forth on the Notice of
Restricted Stock Unit Award, will be forfeited. This means that the restricted
stock units will revert to the Company. You receive no payment for restricted
stock units that are forfeited. The Company determines when your Service
terminates for this purpose.

 

 

 

Leaves of Absence and Part-Time Work

 

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing. If your leave of absence (other than a
military leave) lasts for more than 6 months, then vesting will be suspended on
the day that is 6 months and 1 day after the leave of absence began. Vesting
will resume effective as of the second vesting date after you return from leave
of absence provided you have worked at least one day during that vesting period.

 

2

--------------------------------------------------------------------------------


 

 

 

In the case of all leaves, your Service terminates when the approved leave ends,
unless you immediately return to active work.

 

 

 

 

 

If you and the Company agree to a reduction in your scheduled work hours, then
the Company reserves the right to modify the rate at which the restricted stock
units vest, so that the rate of vesting is commensurate with your reduced work
schedule. Any such adjustment shall be consistent with the Company’s policies
for part-time or reduced work schedules or shall be pursuant to the terms of an
agreement between you and the Company pertaining to your reduced work schedule.

 

The Company shall not be required to adjust any vesting schedule pursuant to
this subsection.

 

 

 

Stock Certificates

 

No shares of Common Stock shall be issued to you prior to the date on which the
restricted stock units vest. After any restricted stock units vest pursuant to
this Agreement, the Company shall promptly cause to be issued in book-entry
form, registered in your name or in the name of your legal representatives,
beneficiaries or heirs, as the case may be, the number of shares of Common Stock
representing your vested restricted stock units. No fractional shares shall be
issued.

 

 

 

Section 409A

 

Unless you and the Company have agreed to a deferred settlement date (pursuant
to procedures that the Company may prescribe at its discretion), settlement of
these restricted stock units is intended to be exempt from the application of
Code Section 409A pursuant to the “short-term deferral exemption” in Treasury
Regulation 1.409A-1(b)(4) and shall be administrated and interpreted in a manner
that complies with such exemption.

 

Notwithstanding the foregoing, to the extent it is determined that settlement of
these restricted stock units is not exempt from Code Section 409A as a
short-term deferral or otherwise and the Company determines that you are a
“specified employee,” as defined in the regulations under Code Section 409A, at
the time of your “separation from service,” as defined in those regulations,
then any restricted stock units that otherwise would have been settled during
the first six months following your separation from service will instead be
settled on the first business day following the six-month anniversary of your
separation from service, unless the event triggering vesting is an event other
than your separation from service.

 

 

 

Stockholder Rights

 

The restricted stock units do not entitle you to any of the rights of a
stockholder of Common Stock. Upon settlement of the restricted stock units into
shares of Common Stock, you will obtain full voting and other rights as a
stockholder of the Company.

 

 

 

Units Restricted

 

You may not sell, transfer, pledge or otherwise dispose of any restricted stock
units or rights under this Agreement other than by will

 

3

--------------------------------------------------------------------------------


 

 

 

or by the laws of descent and distribution. Notwithstanding the foregoing, you
may designate a beneficiary or beneficiaries to receive any property
distributable with respect to the restricted stock units upon your death.

 

 

 

Withholding Taxes

 

No shares will be distributed to you unless you have made arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the settlement of this award. Prior to the relevant taxable event, you
shall pay or make adequate arrangements satisfactory to the Company to satisfy
all withholding obligations for applicable taxes.

 

You authorize the Company to instruct the broker whom it has selected for this
purpose to sell a number of shares of Common Stock to be issued upon the vesting
of your restricted stock units or a lesser number necessary to meet tax
withholding obligations. Such sales shall be effected at a market price
following the date that the restricted stock units vest (unless you and the
Company have agreed to a later settlement date pursuant to procedures that the
Company may prescribe at its discretion).

 

You acknowledge that the proceeds of any such sale may not be sufficient to
satisfy your withholding obligations. To the extent the proceeds from such sale
are insufficient to cover the taxes due, the Company may in its discretion
(a) withhold the balance of all applicable taxes legally payable by you from
your wages or other cash compensation paid to you by the Company and/or
(b) withhold in shares of Common Stock, provided that the Company only withholds
an amount of shares not in excess of the amount necessary to satisfy the minimum
withholding amount. The fair market value of withheld shares, determined as of
the date taxes otherwise would have been withheld in cash, will be applied
against the withholding taxes. If the Company satisfies the obligation for taxes
by withholding a number of shares of Common Stock as described above, you are
deemed to have been issued the full number of shares subject to the award of
restricted stock units.

 

 

 

Rule 10b5-1 Plan

 

You acknowledge that the instruction to the broker to sell in the foregoing
section is intended to comply with the requirements of
Rule 10b5-1(c)(1)(i)(B) under the Securities Exchange Act of 1934 (the “Exchange
Act”), and to be interpreted to comply with the requirements of
Rule 10b5-1(c)(1) under the Exchange Act (a “10b5-1 Plan”). This 10b5-1 Plan is
adopted to be effective as of the first date on which the restricted stock units
vest. This 10b5-1 Plan is being adopted to permit you to sell a number of shares
awarded upon the vesting of restricted stock units sufficient to pay withholding
taxes that become due as a result of this award or the vesting of the restricted
stock units or, if you elect within thirty days following notification via the
broker whom the Company has selected for this purpose of your restricted

 

4

--------------------------------------------------------------------------------


 

 

 

stock unit award, to permit you to sell all of the vested restricted stock
units. You hereby appoint the Company as your agent and attorney-in-fact to
instruct the broker with respect to the number of shares to be sold under this
10b5-1 Plan.

 

 

 

 

 

You hereby authorize the broker to sell the number of shares of Common Stock
determined as set forth above and acknowledge that the broker is under no
obligation to arrange for such sale at any particular price. You acknowledge
that the broker may aggregate your sales with sales occurring on the same day
that are effected on behalf of other Company employees pursuant to sales of
shares vesting under Company options or restricted stock unit awards and your
proceeds will be based on a blended price for all such sales. You acknowledge
that you will be responsible for all brokerage fees and other costs of sale, and
you agree to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale. You acknowledge that it may not
be possible to sell Common Stock during the term of this 10b5-1 Plan due to
(a) a legal or contractual restriction applicable to you or to the broker, (b) a
market disruption, (c) rules governing order execution priority on the Nasdaq
Global Market, (d) a sale effected pursuant to this 10b5-1 Plan that fails to
comply (or in the reasonable opinion of the broker’s counsel is likely not to
comply) with Rule 144 under the Securities Act of 1933, if applicable, or (e) if
the Company determines that sales may not be effected under this 10b5-1 Plan.
You acknowledge that this 10b5-1 Plan is subject to the terms of any policy
adopted now or hereafter by the Company governing the adoption of 10b5-1 plans.

 

 

 

Restrictions on Issuance

 

The Company will not issue shares to you if the issuance of shares at that time
would violate any law or regulation.

 

 

 

Restrictions on Resale

 

You agree not to sell any shares of Common Stock you receive under this
Agreement at a time when applicable laws, regulations, Company trading policies
(including the Company’s Insider Trading Policy, a copy of which can be found on
the Company’s intranet) or an agreement between the Company and its underwriters
prohibit a sale. This restriction will apply as long as your Service continues
and for such period of time after the termination of your Service as the Company
may specify.

 

 

 

No Retention Rights

 

Your award or this Agreement does not give you the right to be employed or
retained by the Company (or a Parent or Subsidiary) in any capacity. The Company
and its Parent and its Subsidiaries reserve the right to terminate your Service
at any time, with or without cause.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Common
Stock, the number of restricted stock units that will vest in

 

5

--------------------------------------------------------------------------------


 

 

 

any future installments will be adjusted accordingly.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced with respect to issues of
contract law under the laws of the State of Delaware.

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference. A copy of
the Plan is available on the Company’s intranet or by request to the Finance
Department.

 

This Agreement, the Notice of Restricted Stock Unit Award, and the Plan
constitute the entire understanding between you and the Company regarding this
award. Any prior agreements, commitments or negotiations concerning this award
are superseded. This Agreement may be amended only by another written agreement
between the parties.

 

BY ACCEPTING THIS RESTRICTED STOCK UNIT AWARD, YOU AGREE TO

 

ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

6

--------------------------------------------------------------------------------